Citation Nr: 1616753	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-35 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC



THE ISSUE

Entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the United States Marine Corps Reserves from July 1986 to November 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The appellant's record is now in the jurisdiction of the Washington, D.C. RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

The Board finds that further development of the record is needed for proper consideration of the issue on appeal.  The appellant asserts that during his training at Camp Lejeune, he was exposed to contaminated drinking water, and contends that his claimed psychiatric disability is related to such exposure.  Alternatively, he contends that his depression was brought on by a fear of being deployed [Notably, the certified period of ACDUTRA was not during a period of war.].

VA Compensation and Pension Service Training Letter 11-03 indicates that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the mid-1950s to 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), including benzene, Vinyl Chloride, trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE).  The Letter also provides that service connection for a disability caused by contaminated water at Camp Lejeune requires evidence of a current disease, evidence of service at Camp Lejeune during the period of contamination, and a medical nexus between the two, justified with a rational scientific explanation.

The appellant's service records confirm that on ACDTRA he was stationed at Camp Lejeune (falling within the range of subjects identified as potentially exposed to VOCs during such service.  His VA treatment records show that he has a history of depression and has received VA treatment for such disability.

The appellant has not been afforded a VA examination in connection with this claim.  Given the circumstances outlined above, the Board finds that the low threshold standard for determining when VA is obligated to provide an examination (under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)), is met, and that a remand for an examination to secure an advisory medical opinion in this matter is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the appellant to identify all providers of psychiatric evaluations and treatment he has received since November 1986 and to submit authorizations for VA to secure records of any private providers identified (whose records have not already been received).  The AOJ should secure for the record complete clinical records of all evaluations or treatment from the providers identified, to specifically include all records of VA evaluations or treatment he has received for psychiatric disability since July 2013.  If a private provider does not respond to VA's request for records identified, the appellant should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.

2. The AOJ should then arrange for the appellant to be examined by a psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability, and specifically whether it is related his period of ACDUTRA service.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the appellant, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by diagnosis(es)) each psychiatric disability entity found (or shown by the record during the pendency of the instant claim).

(b) Please identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that the diagnosed disability is related to the appellant's exposure to contaminants in the water supply at Camp Lejeune, or is otherwise etiologically related to his verified period of  ACDUTRA (i.e., was incurred or aggravated therein?
      
      The examiner must explain the rationale for all opinions.
      
      3.  The AOJ should then review the record and readjudicate the claim of 
      service connection for a psychiatric disability.  If it remains denied, 
      the AOJ should issue an appropriate supplemental statement of the case,
      afford the appellant and his representative opportunity to respond, and 
      return the case to the Board.
      
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

